Case 2:20-cv-01088-GW-E Document 40 Filed 09/29/20 Page 1 of 2 Page ID #:196
                                                                      JS-6

 1

 2

 3

 4

 5

 6

 7
                        UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT OF CALIFORNIA
 9

10

11   FABRIC SELECTION, INC.,                Case No.: CV 20-1088-GW-Ex
                                            Hon. George H. Wu Presiding
12
     Plaintiff,
13                                          ORDER ON STIPULATION OF
     vs.                                    DISMISSAL
14

15   UMGEE U.S.A., INC.; et al.,
16
     Defendants .
17

18

19

20

21

22

23

24

25

26

27

28                                          1

                       [PROPOSED] ORDER ON STIPULATION OF DISMISSAL
Case 2:20-cv-01088-GW-E Document 40 Filed 09/29/20 Page 2 of 2 Page ID #:197




 1                                          ORDER:
 2         FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
 3   ORDERED:
 4         This action is hereby dismissed without prejudice pursuant to Fed. R. Civ. P.
 5   41(a)(1)(A)(ii).
 6         The Court shall not award costs or attorneys’ fees to either side for this action,
 7   such that the plaintiff shall bear its own costs and attorneys’ fees, and the defendants,
 8   taken together, shall bear their own costs and attorneys’ fees. However, this waiver
 9   of costs between Plaintiff, on the one hand, and all Defendants together on the other
10   hand, shall not be deemed to affect any rights or claims between co-defendants, such
11   as claims for indemnification.
12

13         SO ORDERED.
14

15
     Dated: September 29, 2020              By: ________________________________
16                                              HON. GEORGE H. WU
17
                                                UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27

28                                               2

                          [PROPOSED] ORDER ON STIPULATION OF DISMISSAL
